Citation Nr: 1103621	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine with stenosis, currently evaluated as 
20 percent disabling.

2.  Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. A.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
By that rating action, the RO, in part, continued a 20 percent 
rating assigned to the service-connected low back disability.  
The Veteran appealed the RO's October 2008 rating action to the 
Board.  

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of the 
hearing transcript has been associated with the claims files. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

A review of the claims files reflects that additional evidentiary 
development is necessary prior to final appellate review of the 
claims on appeal.

VA last examined the Veteran to determine the current severity of 
his service-connected low back disability in October 2008.  At 
that examination, a physical evaluation of the Veteran revealed, 
in pertinent part, that he had a normal gait and ambulated 
without the aid of an assistive device.  Forward flexion of the 
lumbar spine was to 60 degrees, backward extension and side 
bending were each to 20 degrees and rotation was to 30 degrees, 
bilaterally.  The remainder of the lumbar spine examination was 
essentially normal without any other significant pathology.  The 
VA examiner indicated that the Veteran had not had any 
incapacitating episodes in the previous 12 months.  (See October 
2008 VA orthopedic examination report).  The Veteran's contends, 
in written statements and oral testimony before the undersigned, 
that clinical findings from the above-cited VA examination do not 
adequately reflect the current level of impairment of his 
service-connected lumbar spine disability, to specifically 
include, but not limited to, bilateral radiculopathy of the lower 
extremities, defacto incapacitating episodes and sleep 
disturbance due to low back pain.  (See June 2010 hearing 
transcript). 

While the Board is not required to direct new examinations simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the record 
demonstrates, or the claimant asserts, such as in this case, that 
the disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 (April 
7, 1995).  Thus, the Veteran should undergo VA neurological and 
orthopedic examinations, at an appropriate VA medical facility.  
The Veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2010).

In addition, during his June 2010 hearing , the Veteran stated 
that if it was not for his back disability, he would be employed.  
((Transcript (T.) at page (pg.) 15)).  Where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the Veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this 
case, the Veteran has satisfied each of these requirements, even 
though he has not met the schedular criteria for a TDIU under the 
provisions of 38 C.F.R. § 4.16(a) (2009). The United States Court 
of Appeals for Veterans Claims has recently held that a claim for 
TDIU is properly considered as part of a claim for increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, 
the Board must remand the issue of entitlement to a TDIU for 
adjudication.

Finally, during his June 2010 hearing, the Veteran testified that 
he had a future appointment at the Tucson, Arizona VA Hospital 
(VAH) regarding possible surgery on his lower back (T. at pg. 3).  
While treatment records from the above-cited VA facility dated up 
until April 2010 are contained in the claims files, more recent 
records are absent.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (observing that any VA treatment records that 
have been generated up to and including the date of the Board's 
decision, whether or not filed in the claims file, are in the 
constructive possession of the Board and must be considered); see 
also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain all treatment records, dating 
from April 2010 to the present pertaining 
to the Veteran from the Tucson, Arizona 
VAH.  All records/responses received 
should be associated with the claims 
files.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.
   
2.  After the above-requested development 
has been completed and any additional 
medical records are obtained and 
associated with the claims files, arrange 
for the Veteran to undergo VA neurological 
and orthopedic examinations, by 
appropriate examiners, at a VA medical 
facility. 

The following considerations will govern 
the examination:

a. The claims files, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiners, 
with particular attention paid to the 
evidence noted below.  The examiners must 
acknowledge receipt and review of the 
claims files, the medical records obtained 
and a copy of this remand.

b. In reaching all conclusions, the 
examining physicians must provide a 
medical basis(es) and identify the 
evidence of record relied upon in reaching 
their respective conclusions. In 
particular:

c. The neurological examination should be 
conducted first, and that examination 
report made available to the VA orthopedic 
examiner in conjunction with his/her 
examination of the Veteran.
   
d. The neurological examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
Veteran's lumbar spine.  The examiner 
should also offer an opinion as to whether 
the Veteran has any separately ratable 
neurological residuals (in addition to 
orthopedic residuals) as a manifestation 
of his service-connected degenerative disc 
disease with lumbar stenosis.  If so, the 
examiner should identify any nerve(s) 
affected, or seemingly affected by any 
nerve root compression that may be present 
and describe any associated objective 
neurologic abnormalities including but not 
limited to, the presence of any mild, 
moderate, and moderately severe incomplete 
paralysis or neuritis of the sciatic 
nerve.
   
e. The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He or she should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the thoracolumbar spine or of 
the entire spine, and if so, whether such 
is favorable or unfavorable, and the 
extent of such ankylosis.
   
The examiner must also render findings as 
to the existence and frequency of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the Veteran's incapacitating 
episodes had a total duration of (a) at 
least 4 weeks but less than 6 weeks; or 
(b) at least 6 weeks. 

Finally, the examiner should describe the 
effects, if any, of his service-connected 
lumbosacral strain, either alone or 
together with his other service-connected 
disabilities (See October 2008 rating 
action), on the Veteran's ability to 
secure and follow a substantially gainful 
occupation.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report. 
If any requested opinion cannot be 
provided without resorting to mere 
speculation, the examiner(s) should 
clearly so state.
   
3.  Adjudicate the issue of entitlement to 
a TDIU, informing the Veteran of his 
appeal rights, if the claim is denied.
   
4.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased evaluation for degenerative joint 
disease of the lumbar spine with stenosis, 
currently evaluated as 20 percent 
disabling, to include whether staged 
ratings are warranted under the holding in 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  If any benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case (SSOC) to the Veteran 
and his representative addressing all 
evidence received since the May 2010 SSOC; 
and they should be provided an opportunity 
to respond, before the case is returned to 
the Board.

The purpose of this remand is to assist the Veteran with his 
claims of entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine with stenosis, currently 
evaluated as 20 percent disabling, and TDIU.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


